DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 4 is objected to because of the following informalities: in line 5, “hydrogen atoms” should be “hydrogen atom” (i.e., singular). Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claims 5 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the fluorine ratio" in line 2. There is insufficient antecedent basis for this limitation in the claim. The examiner suggests amending the claim to recite “a fluorine ratio” to overcome the rejection.
Claim 9 recites an organic laminated film comprising “the organic thin film described in claim 2 and another organic thin film”. The scope of the claim is confusing because it is not clear what is meant or encompassed by “another organic thin film”. Specifically, it is not clear if the “another organic thin film” requires the limitations of the organic thin film of claim 2 or if the phrase “another organic thin film” broadly encompasses any organic thin film (e.g., a layer of polymer). For examination purposes, the claim is interpreted to broadly describe any “[]other organic thin film” and not one that requires the features of claim 2. Dependent claims are rejected for the same reason.
Claim 11 recites “the organic thin film…is disposed between the organic functional layer and the organic thin film.” The scope of the claim is confusing because “the organic thin film” appears twice and it 


Claim Rejections - 35 USC § 102
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US 1,868,581).
Regarding claim 1:
Miller discloses a method of revivifying an adsorbent that is used in the refining of oils (p1 ln 1+). In particular, the adsorbent is silica gel, which is a desiccant (p2 ln 24+). Such adsorbents, when used in the refining of oils, have a mixture of hydrocarbons (hydrophobic substance) adsorbed in it (p3 ln 72+). Miller’s process involves contacting the hydrocarbon-containing silica gel with water, such that the gel absorbs the water which displaces (releases) the hydrocarbons (p3 ln 85-p4 ln 2).


Claim(s) 1-2 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kostansek (US 6,426,319)
Regarding claim 1:
 Kostansek discloses delivery systems for cyclopropenes (hydrophobic substance) (abstract; col 1 ln 10+). The systems comprise a composition of a) a molecular encapsulation agents containing the cyclopropene, b) optional adjuvants, and c) a water absorbent material (col 2 ln 17+). The water absorbent material (desiccant) comprises polymers or inorganic compounds, e.g., calcium chloride (col 3 ln 25+). As water is absorbed, the cyclopropene is released (col 1 ln 63+).
Regarding claims 2 and 9:
 Kostansek teaches multilayer film systems comprising the composition (col 3 ln 36+).


Claim(s) 1-5 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al. (JP 2015-225785).
Note: citations refer to the machine translation provided with this Office Action.
Regarding claims 1-5:
Inoue discloses a method of sealing an organic electroluminescent device (abstract; p2). The method comprises applying a sealing film made of a sol-gel of an inorganic oxide using a fluorine-based alcohol (p2). In one example, a sol-gel is formed from titanium tetraisopropoxide and tetrafluoropropanol (p5). These are the same materials used to form the present invention. See, e.g., [0094] and [0307] of the present specification. Therefore, it is clear this material meets the claimed requirements.
Regarding claims 9-12:
Inoue teaches the device contains an elution preventing layer between the sealing film and the organic EL element (p4).


Claim Rejections - 35 USC § 103
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (JP 2015-225785) in view of Aoyama et al. (US 2016/0020426)
Regarding claim 6-7:
Inoue discloses a sealing film as previously explained. The reference teaches the metal of the metal alkoxide is not particularly limited (p3).
Inoue is silent with regard to Group 2 metals.
Such metals were known in the art. For example, Aoyama discloses an encapsulation composition for organic electronic devices [0001]. The composition preferably contains a desiccant, including organometallic oxides that are hydrolysable [0024; 0070; 0073]. Example metals include those in Group 2, i.e., magnesium, calcium, strontium, and barium [0073].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use known metal oxides, including those based on Group 2 metals, in the sealing film of Inoue because they were known to be hydrolysable.
Regarding claim 8:
Inoue teaches the metal of the metal alkoxide is not particularly limited and can include mixtures of metals (p3).
Inoue is silent with regard to Group 2 metals.
As noted above, Aoyama discloses desiccants comprising organometallic oxides including metals from Group 2 [0024; 0070; 0073].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a mixture of metal oxides, including at least one based on a Group 2 metal, in the sealing film of Inoue because they were known to be hydrolysable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached on Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOHN D FREEMAN/Primary Examiner, Art Unit 1787